DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-3, 5-6, 8 and 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-8 and 11 of prior U.S. Patent No. 11,385,026. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 9-10  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 9-10 of U.S. Patent No. 11,385,026. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims anticipate claims 1, 4, 7, and 9-10 of the instant application.  The applicant simply broadened the claims without adding any additional limitations.  Applicant should note that  it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lackey et al (US 6,431,834).  
Regarding claim 1, 4, 7, 9 and 10, Robeson discloses An accessory mount comprising: a base configured to be removably coupled to a handguard of a firearm; and an  accessory interface configured to provide multiple lateral mounting positions for an illumination accessory; wherein: the accessory interface comprises two parallel rows of overlapping holes, each of the two parallel rows of overlapping holes includes at least two overlapping holes aligned linearly with each other (Clearly seen in Fig. 2 and 6). Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Roberson is capable of providing multiple lateral mounting positions for an illumination accessory.  
Roberson does not disclose where the overlapping holes have a tapered inlet. 
Lackey teaches that it is known in the art of mounting system to have overlapping holes with a tapered inlet (“Fig. 4a-4b; As seen in FIGS. 4b-d, holes 61, 63, 65; holes 73, 75, 77; holes 87, 89, 91; and holes 93, 95, 97 are linearly disposed. These holes are tangent to one another and, in fact, overlap one another. As such, these sets of holes are linearly disposed and adjacently overlapping. For example, just as in FIGS. 4b and 4c, holes 87, 89, and 91 seen in FIG. 4d exist in a linear fashion. Hole 87 is tangent to hole 89 and hole 89 is tangent to both holes 87 and 91. Hole 91 is tangent to hole 89. As such, fastening screws used to attach attachment mounts having holes that are linearly disposed and adjacently overlapping cannot slide from one of the holes into another of the adjacent overlapping holes.”)
It would have been obvious to one having ordinary skill in the art to provide the holes with overlapping tapered holes, in view of Lackey, to obtain the desired result of providing an inlet that corresponds to a tapered screw and prevent screws from sliding from one of the holes into another adjacent one.  

Claim(s) 1, 4, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al (US 9,857,146) [hereinafter Shelton]
Regarding claim 1, 4, 7, 9 and 10, Robeson discloses An accessory mount comprising: a base configured to be removably coupled to a handguard of a firearm; and an  accessory interface configured to provide multiple lateral mounting positions for an illumination accessory; wherein: the accessory interface comprises two parallel rows of overlapping holes, each of the two parallel rows of overlapping holes includes at least two overlapping holes aligned linearly with each other (Clearly seen in Fig. 2 and 6). Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Roberson is capable of providing multiple lateral mounting positions for an illumination accessory.  
Roberson does not disclose where the overlapping holes have a tapered inlet. 
Shelton teaches that it is known in the art to provide tapered holes with corresponding screws/bolts (Fig. 8-10). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Roberson such that the holes were tapered and had a corresponding fastening, in view of Shelton of Weaver, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641